I
per curiam:
John Medina Lugo fue admitido por este Tribunal al ejercicio de la abogacía el 3 de enero de 1973. Prestó juramento de notario el 2 de febrero de 1978.
El 13 de agosto de 1993 recibimos copias certificadas de la sentencia y orden del Tribunal de Distrito Federal para el Distrito de Puerto Rico (Hon. Juan M. Pérez Jiménez, Juez) expositiva en cuanto a que el licenciado Medina Lugo fue declarado culpable del delito de endosar falsamente un cheque federal. 18 U.S.C. sec. 510(a)(2).
Con vista a la naturaleza de esa convicción,!1) al amparo de la See. 9 de la Ley de 11 de marzo de 1907 (4 L.P.R.A. see. 735), y de nuestra facultad inherente para reglamen-*374tar la profesión de abogado, decretamos su separación in-mediata del ejercicio de la abogacía y notariado, y ordenamos que su nombre sea borrado del Registro de Abo-gados autorizados para ejercer en esta jurisdicción. In re Bonilla Martínez, 132 D.P.R. 1038 (1993); In re Rúa Cabrer, 132 D.P.R. 431 (1993); In re Santiago Martínez, 123 D.P.R. 359 (1989); In re Dalmau Gómez, 122 D.P.R. 360 (1980); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In reZamot Pérez, 119 D.P.R. 58 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Boscio Monitor, 116 D.P.R. 692 (1985).
Copia de la sentencia será notificada al Ledo. John Medina Lugo.
El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidavit y los entregará al Director de la Oficina de Inspección de Notarías para que sean exa-minados y nos informe, oportunamente, el resultado de dicha gestión.

Se dictará la correspondiente sentencia.


(1) Apeló a la Corte de Apelaciones de Estados Unidos para el Primer Circuito (No. 92-2425).